DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
March 25, 2020
Claim Interpretation - 35 U.S.C. § 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Control device
Steering apparatus
Turning device
Vehicle drive unit 
in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation - Contingent Limitations
Claims  contain various conditional limitations which include:
CLAIM , 
 (1) “”
CLAIM , 
 (2) in the driving force limiting processing, to calculate, as the target vehicle driving force, a value obtained by subtracting a reduction correction amount from the required vehicle driving force, and wherein the reduction correction amount includes a base correction amount being greater when the turning angle difference is greater.
CLAIM , 
 (3) “”
CLAIM , 
 (4) “”
CLAIM , 
 (5) “”
The broadest reasonable interpretation of a system, apparatus, or product claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations ()-() is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations ()-() a structure, such as an control device (50) recited in Applicant’s specification and a controller in  capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations ()-() recited in claim(s)  recite either computer processing steps carried out by a computing device or method steps that required a first step if a first condition happens and a second step if a second condition happens.
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method or process claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim
Accordingly, Ex Parte Schulhauser applies to limitations ()-(). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);"). 
For example, the broadest reasonable interpretation of Claim  does not require “” since the conditional limitations are not actually required to occur (i.e., “a turning angle difference being a difference of the actual turning angle with respect to the target turning angle is greater than a turning angle threshold value in a low vehicle speed condition” rather than the condition actually occurring)
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "low speed vehicle condition" in claims 1 and 5 is a relative term which renders the claim indefinite. The term "low speed vehicle condition" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-5 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Izumi et al. (US 2018/0079406), hereinafter “Izumi et al.”.
Regarding Claim  (as best understood by the Examiner), 
 disclose:
A vehicle running control system, comprising:
a steering apparatus (; Fig 3) that includes a turning device (; Fig 3) turning a wheel (; Fig 3) of a vehicle (; Fig 1) and being mechanically separated from a steering wheel (; Fig 3) (¶¶);
a vehicle drive unit () configured to generate a vehicle driving force (¶¶); and
a control device () configured to control the steering apparatus (; Fig 3) and the vehicle drive unit  (),
wherein the control device () is configured to execute:
a turning processing that controls the turning device (; Fig 3) such that an actual turning angle of the wheel (; Fig 3) approaches a target turning angle (¶¶);
a vehicle driving processing that determines a target vehicle driving force according to a required vehicle driving force based on a vehicle driving request and that controls the vehicle drive unit () so as to cause an actual vehicle driving force to the target vehicle driving force determined (¶¶); and
where a turning angle difference being a difference of the actual turning angle with respect to the target turning angle is greater than a turning angle threshold value in a low vehicle speed condition in which a vehicle speed of the vehicle is lower than a vehicle speed threshold value, a driving force limiting processing that limits the target vehicle driving force so as to become smaller than the required vehicle driving force (¶¶). (See Examiner Note , infra)
[Examiner Note 1: With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein the control device is configured, in the driving force limiting processing, to calculate, as the target vehicle driving force, a value obtained by subtracting a reduction correction amount from the required vehicle driving force, and wherein the reduction correction amount includes a base correction amount being greater when the turning angle difference is greater (¶¶). (See Examiner Note , infra)
[Examiner Note 2: With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein the reduction correction amount is obtained by multiplying the base correction amount by a first gain coefficient according to the vehicle speed, and wherein the first gain coefficient is greater when the vehicle speed is high than when the vehicle speed is low. (See Examiner Note , infra)
[Examiner Note 3: With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein the reduction correction amount is obtained by multiplying the base correction amount by a second gain coefficient according to a turning speed being a change rate of the actual vehicle turning angle, and wherein the second gain coefficient is greater when the turning speed is high than when the turning speed is low. (See Examiner Note , infra)
[Examiner Note 4: With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim  (as best understood by the Examiner), 
 disclose:
wherein the control device is configured, where, in the low vehicle speed condition, the turning angle difference is greater than the turning angle threshold value and the required vehicle driving force is higher than a driving force threshold value, to execute the driving force limiting processing (¶¶). (See Examiner Note , infra)
[Examiner Note 5: With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - The control device 50 includes an electronic control unit (ECU) including at least one processor 50a and at least one memory 50b. (See Instant PgPub: ¶¶)
 - the steering apparatus 20 includes a steering wheel 22, a steering shaft 24, a reaction motor 26, a steering angle sensor 28, and a turning device 30 (See Instant PgPub: ¶¶)
 - turning device 30 is provided with a turning motor 32, a rack shaft (i.e., turning shaft) 34, tie rods 36, and a turning angle sensor 38 (See Instant PgPub: ¶¶)
 - An example of the vehicle drive unit 40 is an internal combustion engine. As another example of the vehicle drive unit, an electric motor may be used instead of or in addition to the internal combustion engine. (See Instant PgPub: ¶¶)
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747